A ND vA ff WW WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:17-cv-00601-RSL Document 159 Filed 09/06/19 Page 1 of 5

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

KELLY BOLDING, MICHAEL MANFREDI,
and SARAH WARD, individually and on behalf No. 2:17-cv-00601-RSL

of all others similarly situated,

STIPULATED MOTION AND

Plaintiffs, -fPROPOSEDT ORDER

EXTENDING STAY ON
v. PROCEEDINGS PENDING
MEDIATION
BANNER BANK, a Washington Corporation,
Note on Motion Calendar:

Defendant. September 6, 2019

 

 

 

STIPULATED MOTION
On March 20, 2019, the parties filed a stipulated motion and [proposed] order

temporarily staying proceedings and vacating the case schedule pending mediation in the
above-entitled action. See Dkt. 153. This Court granted the parties’ motion on March 22,
2019. See Dkt. 154. The parties selected Mark S. Rudy of Rudy, Exelrod, Zeiff & Lowe, LLP
to serve as mediator and scheduled mediation for August 8, 2019. See Dkt. 153. As a result,
the stay scheduled is automatically lifted under the Order on September 1, 2019, should the
parties not reach a settlement agreement by that date. See Dkt. 154.

Subsequent to the parties’ stipulated motion and the Court’s order, Mr. Rudy notified

the parties that he needed to cancel the August 8, 2019 mediation for personal matters due to an

STIPULATED MOTION AND-PROPROSER} ORDER EXTENDING STAY Davis Wright Tremaine LLP
ON PROCEEDINGS PENDING MEDIATION Serres Casa
(2:17-CV-00601-RSL) - 1 Seattle, WA 98104-1610

206.622.3150 main - 206.757.7700 fax

 
oO Oo NO OO FF BW NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-00601-RSL Document 159 Filed 09/06/19 Page 2 of 5

extended leave. Declaration of Sheehan Sullivan in Support of the Stipulated Motion to Extend
the Temporary Stay on Proceedings Pending Mediation (“Sullivan Decl.”) ¥ 2. After several
weeks of researching new mediators and exploring alternatives, the parties were able
reschedule their mediation with Mr. Rudy for October 4, 2019. Id. 73.

Given that the mediation date changed from August to October, the parties agree that it
is in the interest of judicial economy and efficiency to (i) extend the temporary stay until
October 21, 2019,' on all further proceedings in this litigation, including without limitation all
formal discovery and motions practice, and (ii) extend the time to issue a new scheduling order
setting new deadlines to October 21, 2019, should the parties fail to reach a settlement
agreement at their October 4, 2019 mediation. Therefore, Plaintiffs and Banner Bank
respectfully stipulate to, and jointly request that the Court enter, the Proposed Order set forth
below extending the stay on proceedings pending mediation.

If a settlement agreement is not reached between the parties by October 21, 2019, the
stay will be automatically lifted on that date, unless there is good cause to lift it sooner. In that
case, the parties will advise the Court that settlement efforts have failed, and will within ten
business days of October 21 file a Joint Status Report that includes new proposed case
deadlines.

It is so stipulated and presented by the following counsel this 5th day of September,
2019.

Mf
HI
Mf
Mf
Hl
Hf

 

' This is to allow time for the parties to document any settlement-in-principle they may reach at the mediation or,
if no settlement is reached, to negotiate a new scheduling order.

STIPULATED MOTION AND-+PROROSED}ORDER EXTENDING STAY Davis Wright Tremaine LLP
ON PROCEEDINGS PENDING MEDIATION so0ntinaweme Suite 3800
(2:17-CV-00601-RSL) - 2 Seattle, WA 98104-1610

206.622.3150 main - 206.757.7700 fax

 
&-_ WwW NL

oO Oo ~I DN Nr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-00601-RSL Document 159 Filed 09/06/19 Page 3 of 5

The Blankenship Law Firm, PLLC
Attorneys for Plaintiffs

By s/ Scott C. G. Blankenship

Scott C. G. Blankenship, WSBA No. 21431

Richard E. Goldsworthy, WSBA No. 40684

Charlotte S. Sanders, WSBA No. 45051

1000 Second Avenue, Suite 3250

Seattle, WA 98104

Telephone: 206.343.2700

Fax: 206.343.2704

E-mail: sblankenship@blankenshiplawfirm.com
rgoldsworthy@blankenshiplawfirm.com
csanders@blankenshiplawfirm.com

STIPULATED MOTION AND PROPOSED} ORDER EXTENDING STAY

ON PROCEEDINGS PENDING MEDIATION
(2:17-CV-00601-RSL) - 3

Davis Wright Tremaine LLP
Attorneys for Defendant Banner Bank

By s/ Sheehan Sullivan

Kenneth E. Payson, WSBA #26369

Sheehan Sullivan, WSBA #33189

Ryan Hess, WSBA #50738

Laura-Lee Williams, WSBA #51358

920 Fifth Avenue, Suite 3300

Seattle, WA 98104-1610

Telephone: 206.622.3150

Fax: 206.757.7700

E-mail: kenpayson@dwt.com
sheehansullivanweiss@dwt.com
ryanhess@dwt.com
lauraleewilliams@dwt.com

Davis Wright Tremaine LLP
Law OFFICES
920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610
206.622.3150 main - 206.757.7700 fax

 
&

co CO SY HD wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:17-cv-00601-RSL Document159 Filed 09/06/19 Page 4 of 5

ORDER
The Court has considered and approves the parties’ stipulation. This action is stayed

until October 21, 2019, including all formal discovery. Deadlines shall be reset if the parties’
settlement efforts do not succeed. The parties shall promptly notify the Court if they reach a
settlement.

The stay shall be automatically lifted on October 21, 2019, unless there is good cause to
lift it sooner. Within ten business days after expiration of the stay set forth above, the parties
shall submit a Joint Status Report that includes new proposed case deadlines including a trial
date if the parties’ settlement efforts do not succeed.

IT IS SO ORDERED.

4?
DATED this day of - _, 2019.

ff. Z
Aig £ Caheuk?
Robert S. Lasnik

UNITED STATES DISTRICT JUDGE

 

STIPULATED MOTION AND {PROPOSED} ORDER EXTENDING STAY Davis Wright Tremaine LLP
ON PROCEEDINGS PENDING MEDIATION oO Fidtbaaeeeasceeaee
(2:17-CV-00601-RSL) - 4 Seattle, WA 98104-1610

206.622.3150 main - 206.757.7700 fax

 
